                                                                            Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION



OMAR A. MERCER,

      Petitioner,

v.                                                         4:19cv159–WS/HTC

MARK INCH,

      Respondent.



               ORDER ADOPTING THE MAGISTRATE JUDGE'S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF.

No. 16) docketed February 6, 2020. The magistrate judge recommends that

Petitioner’s motion to dismiss his habeas petition be granted and that this action be

dismissed without prejudice. No objections to the report and recommendation have

been filed.

      The court having reviewed the record, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 16) is

ADOPTED and incorporated into this order by reference.

      2. Petitioner’s motion (ECF No. 15) to dismiss is GRANTED.
                                                                        Page 2 of 2


    3. Petitioner’s petition for writ of habeas corpus (doc. 1) is DISMISSED

WITHOUT PREJUDICE.

    4. The clerk shall enter judgment stating: "All claims are DISMISSED

WITHOUT PREJUDICE."

    DONE AND ORDERED this           20th    day of    February     , 2020.




                             s/ William Stafford
                             WILLIAM STAFFORD
                             SENIOR UNITED STATES DISTRICT JUDGE
